Citation Nr: 0110045	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-11 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an initial rating evaluation in excess of 
30 percent for post traumatic stress disorder (PTSD).  

2. Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a 
back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The Board notes that in a rating decision dated in April 
1970, the RO denied the claim of entitlement to service 
connection for residuals of a back injury, noting that a 
March 1970 VA examination showed no evidence of skeletal 
disability and no limitation of back motion.  In the instant 
appeal the RO did not discuss the issue of whether new and 
material evidence had been submitted to warrant reopening the 
veteran's claim prior to denying entitlement to service 
connection for a back disability.  The Board is, however, 
required to consider the issue of finality prior to any 
consideration on the merits.  See 38 U.S.C.A. §§ 7104(b), 
5108; see Barnett v. Brown, 8 Vet. App. 1 (1995).  
Accordingly, the Board has recharacterized the issue, as 
shown on the first page of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in April 1970 the 
RO denied entitlement to service connection for residuals of 
a back injury. 

2.  The evidence submitted subsequent to the April 1970 RO 
decision that denied the veteran's claim of entitlement to 
service connection for residuals of back injury is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  PTSD is manifested by decrease in work efficiency on 
occasion, depressed mood, nightmares, sleep disturbances, 
irritability and anger control problems; the veteran exhibits 
logical and goal-directed thoughts and has some close 
relationships; symptoms of PTSD are mildly to moderately 
disabling.  


CONCLUSIONS OF LAW

1.  The April 1970 rating decision in which service 
connection for residuals of back injury was denied is final, 
new and material evidence has been submitted to reopen that 
claim, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156, 20.302 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.10, 
4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A notice of disagreement must be filed with a determination 
of the RO within one year of the date that the RO mails 
notice of the determination to the claimant; otherwise, the 
determination will become final.  38 C.F.R. § 20.302 (2000).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  When a claim to reopen is presented 
under section 5108, the Secretary must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In a rating decision in April 1970, the RO denied service 
connection for chronic residuals of back injuries.  The 
veteran was notified of the decision later that month and did 
not express disagreement with the denial.  At the time of the 
decision the RO considered the veteran's service induction 
examination and a report of a March 1970 VA examination which 
entered diagnoses of no evidence of injury of skeletal 
structures and no limitation of lumbar movements.

Records submitted since the April 1970 decision include 
private treatment records in 1975 that reflect an on-the-job 
back injury but also reflect a history of 5 helicopter 
crashes between 1966 and 1969.  Private treatment records in 
1989 show that the veteran underwent lumbar laminectomy for 
herniated nucleus pulposus.

This evidence added to the record since April 1970 shows the 
presence of a chronic low back disorder; such was not shown 
on the VA examination of record in 1970.  Because the new 
evidence goes to the basis of the prior denial, it is new and 
material in that it was not available for review in April 
1970 and bears directly and substantially on matters which 
were the bases of the prior denial of service connection.  
Therefore, as the Board finds the clinical and other evidence 
added to the record is "new and material" to the veteran's 
claim, the claim is reopened.  38 C.F.R. § 3.156.  Further 
development of the claim is necessary and will be dealt with 
in the remand below.


Increased Rating for PTSD

The Board is satisfied that all facts pertinent to the claim 
for an initial evaluation in excess of 30 percent for PTSD 
have been properly developed.  The RO has obtained VA medical 
records, as the veteran has indicated treatment at VA 
facilities.  In addition, the RO provided the veteran with 
psychiatric examinations in December 1998 and July 2000, and 
the veteran has submitted additional medical evidence 
consisting of a May 1999 treatment update prepared by his 
treating licensed clinical social worker.  Therefore, after 
examining the record, the Board finds that reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim have been undertaken.  Hence, no 
further assistance to the veteran is required.  See Veterans 
Claims Assistance Act of 2000. Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).  

In the instant case, the veteran is contesting the disability 
rating that was assigned following the grant of service 
connection for PTSD.  This matter, therefore, is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been reopened after a grant of 
service connection.  The Court has observed that whereas in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), an original evaluation of a disability must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson, 12 
Vet. App. at 126-127.  Accordingly, the evidence pertaining 
to an original evaluation might require the issuance of 
separate, or "staged," ratings of the disability based on 
the facts shown to exist during the separate periods of time.  
Id.

Under the applicable criteria, disability ratings are 
determined by the application of a schedule of ratings, which 
represent, as far as can be practically determined, the 
average impairment of earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
See 38 C.F.R. § 4.21.  Moreover, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  When after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  See 38 C.F.R. § 4.3.  

The veteran's PTSD is rated under Diagnostic Code 9411.  The 
general rating formula for mental disorders follows.  A 30 
percent evaluation is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is for consideration where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2000).

Factual Background

The service medical records are silent for treatment for or a 
diagnosis of a psychiatric condition.  The veteran initially 
claimed service connection for PTSD in June 1998.

The September 1998 VA compensation and pension examination 
for PTSD reflects that the veteran had a fair amount of anger 
that he had to serve in Vietnam given his back difficulties.  
He reported a number of traumatic instances that occurred 
during Vietnam and became tearful when describing those 
instances.  The examiner noted that he saw little in the 
veteran's character structure that was histrionic and that 
his emotional response in discussing his memories of Vietnam 
was genuine and quite distressing.  The veteran reported he 
had been employed as an investigator for the past five or six 
years.  He reported ongoing social difficulties and noted 
while he was able to maintain superficial relations with 
others, he had difficulties with more intimate relations.  
The veteran stated that as a result, he had several serious 
involvements that had ended in failure.  He stated he was 
currently involved in a relationship.  The veteran was able 
to relate adequately to this woman's child.  He reported that 
problems with authority figures over the years impacted his 
career.  In terms of PTSD symptoms, he described nightmares 
and sleep problems.  He also experienced significant guilt 
over his involvement in Vietnam, as well as some survivor 
guilt.  He reported concentration problems, common 
relationship problems, and a sleep disorder.  He noted that 
he had a fair amount of underlying anger and resentment 
secondary to Vietnam, which was "exasperated" by his 
physical pain.  He attended outpatient counseling for PTSD, 
which he initially received between 1986 and 1988 by C.J., 
MSW.  He reinitiated contact because of anger problems.  

The mental status examination was unremarkable.  The examiner 
stated the veteran maintained good eye contact and his voice 
was normal in tone and pace.  He did not appear to be 
experiencing significant psychological distress in the form 
of anxiety or depression.  The veteran acknowledged some mood 
problems but the examiner determined these were not of a 
level that would warrant a diagnosis of major depression.  He 
had suicidal ideation occasionally, but made no attempts.  He 
had some initial insomnia and a sense of impending doom.  At 
the time of examination, however, his underlying mood 
appeared to be relatively calm, composed, and neutral.  He 
tracked the conversation well.  No impairment of 
concentration or attention span was noted.  His memory 
appeared to be functionally intact.  His thinking was logical 
and goal oriented.  There were no indications of an 
underlying thought disorder.  

The diagnosis reflects that the veteran presented with 
significant symptoms of PTSD to include guilt, nightmares, 
and emotional response stimuli, which reminded him of 
Vietnam.  He also had some symptoms of depression, including 
periodic depressed mood, suicidal thoughts and some sleep 
problems.  Thus, a diagnosis of depression, not otherwise 
specified, appeared to be warranted although it was difficult 
to sort out the degree to which the depression was related to 
PTSD versus an actual depressive disorder that would stand on 
its own.  The examiner assigned a GAF score of 65.  The 
examiner opined that the veteran had been able to maintain 
long-term employment although, at times, he functioned less 
than optimally vocationally.  The amendment to the September 
1998 report of VA examination dated in December 1998 reflects 
that the diagnosis of PTSD with depression was warranted, and 
that the veteran's limitations appeared to be secondary to 
PTSD.  

Based on the foregoing evidence, the RO granted service 
connection for PTSD in an April 1999 rating decision and 
assigned a 30 percent evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

A May 1999 treatment update from C.J., LCSW at the Counseling 
Consortium reflects that the veteran returned to 
psychotherapy with the chief complaint of the inability to 
control his anger and with interpersonal difficulties.  He 
reported mistrust in work situations and with his girlfriend.  
He had suicidal ideation with no plan.  The veteran had 
feelings of emptiness, deep self-doubts, diminished energy, 
guilt preoccupations, and a pessimistic-if not hopeless-
outlook played an integral role in his everyday life.  
Unfortunately, he appeared to tolerate the unhappy state, 
accepting his lamentable life and its associated diminishing 
functioning.  He reported feeling aggrieved and mistreated, 
and his conclusion that these feelings were deserved was 
consistent with his expectations of life.  The social worker 
reported that a reasonable conclusion from the MCMI-III 
responses was that the veteran experienced repeated episodes 
of alcohol abuse.  He was anxiously troubled, lonely, and 
socially apprehensive much of the time.  He appeared to turn 
to alcohol to fulfill a number of otherwise difficult to 
achieve psychological functions. 

The social worker added that the veteran appeared to be 
basically fearful and somber, and he had become increasingly 
sulky, aggrieved, withdrawn, and self-reproachful.  He 
vacillated between being pessimistic and self-pitying and 
then accusatory, seeking to induce guilt in others for their 
lack of interest, if not abuse.  He felt persecuted and 
disparaged at times by others.  His disruptive moods and his 
complaints of being treated shabbily produced negative and 
rejecting behavior on the part of others.  He struggled 
between dependent acquiescence to others and turning the 
anger and resentment he felt toward others inward against 
himself.  His inability to regulate his emotional controls 
and his feelings of being misunderstood only produced further 
tension with others and erratic moodiness on his part, 
results that heightened his persistent unhappiness and 
depression.  

The veteran re-experienced traumatic events.  Where possible, 
he sought to avoid cues and recollections.  Where the cues 
and recollections could not be anticipated and actively 
avoided, as in dreams or nightmares, he might become 
terrified, exhibiting a number of symptoms of intense 
anxiety.  Other signs of distress might include difficulty 
falling asleep, outbursts of anger, panic attacks, 
hypervigilance, exaggerated startle response, or a subjective 
sense of numbing and detachment.  The social worker noted 
that a depressive and anxious time might frequently be 
present, evident in persistent moroseness and irritability.  
Unable to muster the wherewithal to overcome his deficits or 
to achieve the support he desires from others and irritated 
by the futility of his fantasies, he may have begun to 
express a sense of hopelessness about life, perhaps evident 
in suicidal threats or self-mutilating behavior.  He might 
see few of the attributes that he admired in others in 
himself, and this awareness would probably intrude on his 
thoughts, interfering with the effectiveness of his 
occasional efforts and diminishing his capacity to cope with 
ordinary life tasks.  The Axis I diagnosis included chronic 
PTSD, recurrent major depression without psychotic features, 
and alcohol abuse.  The GAF score assigned was 50-60.  The 
social worker noted that the GAF score fluctuated with the 
triggers.  

In a statement dated in June 1999, the veteran reported the 
lack of concentration, the lack of ability to maintain long-
term intimate relationships, the lack of ability to remember 
short and long term, recurring combat related nightmares, an 
inappropriate startle and anger response to stimuli, and long 
periods of insomnia - difficulty sleeping and sleep 
interruptions.  He reported the lack of ability to generate 
or pursue long-term employment, intolerance for anything 
military (i.e., parades, helicopters overhead), an 
inappropriate emotional response to emotional stimulation 
(i.e., crying and anxiety attacks), and isolation from others 
including family.  He had been diagnosed with depression and 
alcoholism.  

The transcript of the June 1999 personal hearing reflects 
that the veteran was in the longest relationship he had been 
able to maintain since separating from the military.  It had 
been a little over a year.  His significant other's daughter 
aggravated his anxiety and anger to such a point that he had 
to leave.  He was fearful of damaging the relationship 
because of his issues.  He saw a social worker weekly and 
attended either individual or group therapy.  He was on no 
medications for PTSD or depression.  He had a large degree of 
independence and isolation from other people on the job.  He 
had very little supervisory oversight in his job.  He did not 
do well with that.  He had two to three close friends since 
high school, as well as some veteran acquaintances he met 
casually.  He did not take sick leave and rarely took annual 
leave for fear that his employer would use that to terminate 
him.  

An April 2000 VA outpatient record reflects the veteran's 
request to continue outpatient psychotherapy with C.J.  The 
entry reflects the veteran's assertions that he was able to 
manage his anger issues better and that some of his other 
PTSD symptoms were not so bad.  The physician noted that the 
veteran's mood was appropriate to the situation, that his 
thoughts were well ordered and grounded in reality, and that 
there was no evidence of a thought disorder.  The veteran 
expressed some hope and optimism that his ability to adjust 
to life was improving.  He was able to describe some gains he 
believed he was making.  

The report of the July 2000 VA compensation and pension 
examination for PTSD reflects, inter alia, that the veteran 
would be taking his 80-year-old father to a family reunion 
that weekend, and felt positive about that trip.  The veteran 
related that he and two of his siblings were functional 
friends.  He had limited contact with one brother.  He had 
been employed as a licensed investigator for approximately 
ten years after completing a Master's degree in political 
science.  He had had severe drinking problems but stopped 
drinking, except casually and not to intoxication, about six 
years previously.  He had been in counseling two different 
times, both with C.J.  Fifteen years ago, he saw C.J. for 
about two years to work on "war-related stuff" and to deal 
with his relationships.  He sought therapy about a year and a 
half ago once again from C.J. because of relationship 
problems.  He felt that he was doing pretty well, and that he 
was making some progress in anger management, but currently, 
he was actually quite distressed and frequently cried 
throughout the interview because he was possibly ending a 
relationship of two and a half years.  He stated that she 
could not accept that he was not making as much progress as 
she would like, but he also noted that his girlfriend had 
been in therapy herself.  

The VA examiner noted that the veteran had never been on 
psychiatric medications.  The veteran had recently paid for a 
weekend retreat called Life Training, and found it quite 
good.  The examiner noted that it seemed like the veteran 
continued to work on improving himself, one of his strengths.  
The veteran reported about four to five good hours of sleep, 
but awakened due to his anxiety and depression, which he felt 
were chronic.  He had recently experienced some weight loss, 
between 10 and 15 pounds.  He attributed that to his 
relationship problems.  He denied a change in his appetite, 
and continued to eat three meals a day.  He appeared to take 
good care of himself physically.  He had hobbies, 
participated in outside activities, and had developed some 
friendships with other veterans.  In terms of symptomatology 
directly related to PTSD, he reported having violent or 
combat-related nightmares about one to ten times per month, 
and that he experienced increased stress, such as anxiety and 
depression, around military related holidays, such as the 
Fourth of July.  He reported chronic irritability.  The 
veteran reported that a couple of his friends had more severe 
problems.  The examiner noted that the veteran appeared to be 
quite supportive of them and had encouraged at least one of 
them to seek counseling himself.  

The veteran reported a long-term problem with anger and 
authority.  He stated that at times he had run-ins with his 
immediate supervisor.  He was concerned because he had an 
evaluation coming up soon.  He worked closely with his 
supervisor in the same office.  The veteran reported that he 
was able to spend two weeks out of each month out on the road 
and sometimes stretched this further.  He feared "crossing 
them," meaning he was concerned about doing something wrong 
to offend his supervisors.  At that time, he was not on the 
outs with his supervisors.  He had worked ten years in his 
current position and was considering going into the private 
sector with a friend, working with a friend for a while, and 
then possibly branching out on his own.  

The July 2000 VA mental status examination reflects that the 
veteran was casually and neatly dressed and noted that he was 
taking a couple of hours off work but would return to work 
after the interview.  He appeared his stated age or a bit 
younger because he was so physically fit.  His body posture 
was normal, and his eye contact was good.  His speech 
content, volume, and articulation were normal.  He was alert 
and oriented times three.  He reported his mood as "morose 
and depressed."  He attributed this to the breakup of his 
relationship and the Fourth of July.  His affect appeared 
anxious and depressed, and he was frequently tearful during 
the interview, particularly when talking about his 
girlfriend.  But, he was cooperative throughout the interview 
as well.  He reported some suicidal ideation but denied any 
suicide attempts, and stated that attempting suicide would be 
"stupid as Hell."  He noted that he had his own kind of 
spirituality, but did not follow any organized religion.  His 
recent and remote memory appeared intact.  There was no 
evidence of a thought disorder or hallucinations.  His 
thought process appeared goal directed, coherent, and 
logical.  His practical judgment appeared good, and he 
appeared to have some insight into the nature of his illness.  
The veteran was competent to manage his own affairs.  In 
relevant part, the diagnostic impression reflects Axis I: 
PTSD, depressive disorder, and partner relational problem; 
and a GAF score of 60 to 65 was assigned.  

In summary, the examiner concluded from review of the claims 
file and interview with the veteran that the current 
symptomatology related to PTSD appeared to lie in the mild to 
moderate range.  The veteran continued to work full time, but 
noted anxiety on the job.  He maintained several close 
relationships with male friends, and appeared to play a 
supportive role in these relationships.  His tearfulness and 
increase in distress recently appeared to stem from the 
possible breakup with his girlfriend of two and a half years.  
The examiner noted that it was difficult to determine how 
much of the relationship problem was related to possible 
symptoms of PTSD and how much was related to his girlfriend's 
own mental health problems.  

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 30 percent for PTSD.  The veteran 
has periods of ups and downs.  In September 1998, the veteran 
described having a lot of anger and ongoing social 
difficulties.  He stated he had concentration problems, sleep 
difficulties, and relationship problems.  The examiner stated 
the veteran had good eye contact, normal voice and tone, and 
was not in significant psychological distress.  He noted the 
veteran had occasional suicidal ideation, but had made no 
attempts.  The examiner stated the veteran's underlying mood 
was calm, composed, and neutral and that the veteran tracked 
the conversation well.  There was no impairment of 
concentration seen.  The examiner stated the veteran's 
thinking was logical and goal directed.  He entered a GAF 
score of 65.

In May 1999, the social worker stated the veteran was fearful 
and somber and had become more withdrawn.  She stated the 
veteran felt persecuted and disparaged by others.  The 
veteran described panic attacks, hypervigilance, an 
exaggerated startle response, irritability, and diminishing 
capacity to cope with ordinary life tasks.  The social worker 
assigned a GAF score of between 50 and 60, noting the score 
fluctuated with the veteran's triggers.  In June 1999, the 
veteran reported a lack of concentration, a lack of 
maintaining intimate relationships, short-term and long-term 
memory loss, nightmares, and a lack of ability to pursue 
long-term employment.  At a hearing that same month, the 
veteran testified he was having difficulties getting along 
with his girlfriend's daughter.  He stated he was independent 
and isolated from other people.  The veteran denied being on 
any medication for PTSD.  He stated he had two to three close 
friends from high school and some veteran acquaintances.  

In April 2000, the veteran stated he was able to manage his 
anger better and that some of his PTSD symptoms were not so 
bad.  The examiner stated the veteran's thoughts were 
appropriate and grounded and there was no evidence of a 
thought disorder.  In July 2000, the veteran described 
feeling good about a family reunion.  He stated he had 
contact with some of his siblings and two friends.  He noted 
he had been in the same job for the past 10 years and was 
doing well.  The examiner noted that the veteran appeared to 
be taking care of himself and was working to improve himself.  
He added the veteran had hobbies, participated in outside 
activities, and had developed friendships with other 
veterans.  The examiner stated the veteran was oriented times 
three, was cooperative, and anxious and depressed.  He noted 
the veteran was goal directed and that his thought processes 
were logical and coherent.  He stated the veteran had some 
insight into the nature of his PTSD.  The examiner assigned a 
GAF score of 60 to 65.  He concluded the veteran's PTSD 
symptomatology was mild to moderate.

The Board finds that the above-described symptoms are 
indicative of no more than a 30 percent evaluation.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Specifically, the 
preponderance of the evidence reveals that the veteran has 
problems with anger outbursts and irritability.  He has been 
described as depressed at times and having difficulty 
trusting others and difficulty with authority figures.  He 
reports nightmares and withdrawing from others.  The evidence 
establishes that although he may have some periods of 
decreased work efficiency, he has been at the same job for 10 
years and thus functions on the whole.  He has been described 
as taking care of himself in relation to his appearance.  
Although he has reported some suicidal ideation, he has not 
described a plan and has stated that attempting such would be 
"stupid."  The veteran has been described by VA examiners 
and a social worker to be coherent and goal directed in his 
speech and alert and oriented.  The veteran has reported 
short-term and long-term memory impairment and difficulty 
concentrating.  The Board finds that such symptoms establish 
that the veteran is no more than 30 percent disabling.  See 
id. 

This determination is supported by the assignments of GAF 
scores of between 50 and 65.  Although the GAF scores do not 
fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 46-47 
(4th ed. 1994).  A GAF score of between 41 and 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A GAF score 
of between 51 and 60 is defined as "Moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Id.  A GAF score of between 61 and 70 is 
defined as "Some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  Mild and 
moderate symptoms are indicative of no more than a 30 percent 
evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board must now consider whether an evaluation in excess 
of 30 percent is warranted.  The Board does not find that 
such is the case.  The evidence does not establish that the 
appellant has circumstantial, circumlocutory, or stereotyped 
speech.  In fact, the veteran's speech has been consistently 
described as coherent and goal directed and he has been 
described as being oriented times three and having some 
insight into the nature of his illness.  The veteran has been 
capable enough to work in the same job for the past 10 years.  
Although the veteran has reported short-term and long-term 
memory impairment, his memory was intact on examinations in 
1998 and 2000.  Although the veteran has difficulty in 
intimate relationships, he gets along with some of his 
siblings and has some close friends from high school.  No 
medical professional has stated that the appellant is unable 
to understand complex commands.  Although the veteran has 
stated he has had suicidal ideations, he has also stated he 
would be "stupid" to do that, and thus there appears to be 
no plan.

The Board is aware that the social worker in the May 1999 
treatment report entered a GAF score range of between 50 and 
60.  Although a GAF score of "50" falls within the 
definition of "serious" symptoms, such score encompasses 
numerous symptoms and the person to whom the GAF score is 
assigned does not necessarily have all the symptoms described 
within the score range.  At the time of that particular 
treatment, the veteran was feeling aggrieved, mistreated, 
hopeless, and overall pessimistic.  When considering this 
treatment report with the remainder of the evidence related 
to the veteran's PTSD symptomatology, such serious symptoms 
are not consistently shown.  Rather, the preponderance of the 
evidence establishes a psychiatric disability that is no more 
than moderately disabling and thus no more than 30 percent 
disabling.  See id.  Additionally, it must be noted that the 
score of 50 is the highest score in that range, and the 
social worker's overall assignment was not a GAF score of 50, 
but of one of between 50 and 60, which for the most part, 
contemplates "moderate" symptomatology.  All the other GAF 
scores assigned by other examiners have been in the mild-to-
moderate range in symptomatology.  The veteran may be 
somewhat antisocial, but he has relationships with his family 
and friends and girlfriends here and there.  The Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The veteran is competent to state he feels the service-
connected PTSD is worse than the 30 percent evaluation 
contemplates; however, the Board finds that the medical 
evidence does not support his contentions for a higher 
evaluation.  The Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the veteran's statements, even if sworn, in support of a 
claim for monetary benefits.  Again, he has been able to keep 
his job for the past 10 years, and although he has periods of 
decreased work efficiency, such is contemplated by the 
30 percent evaluation.  See id.  Therefore, taking the 
veteran's contentions into account and the medical findings, 
an evaluation in excess of 30 percent for PTSD is not 
warranted.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  
38 C.F.R. § 3.321(b)(1) (2000).  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board has considered whether the service-connected PTSD 
warrants an extraschedular evaluation.  However, the clinical 
presentation of the veteran's service-connected disability is 
neither unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See id.  The 
record, moreover, does not reflect any period of 
hospitalization due to this disability or interference with 
employment to a greater degree that that contemplated by the 
regular schedular standards, which are based on average 
impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to the 
service-connected disability.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of back injury is 
reopened.  To this extent, this appeal is granted.

Entitlement to an intial evaluation in excess of 30 percent 
for PTSD is denied.


REMAND

There has been a significant change in the law during the 
pendency of this claim.  The Veterans Claims Assistance Act, 
signed into law on November 9, 2000, has eliminated the 
concept of a well-grounded claim and redefined the 
obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act, or filed before the date of enactment and not 
yet final as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As regards the 
claim for service connection for residuals of a back injury, 
a remand is required for compliance with the duty to assist 
provisions.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Specifically, the Veterans Claims Assistance Act 
requires VA to provide a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  The regulations 
also provide that if further evidence, clarification of the 
evidence, or correction of a procedural defect is essential 
for a proper appellate decision, the case shall be remanded 
to the agency of original jurisdiction specifying the action 
to be undertaken.  See 38 C.F.R. § 19.9 (2000).  

Available service medical records dated in 1966 and 1967 
reflect that the spine was clinically normal despite the 
veteran's reported history of a back condition prior to 
service.  There are no pre-service medical records in 
evidence demonstrating a pre-existing back injury or a 
congenital defect of the spine.  Case law provides that a 
veteran's report of injury absent clear and unmistakable 
evidence (obvious or manifest) to include independent medical 
evidence to the contrary does not constitute a notation of 
such disease at service entrance.  See Crowe v. Brown, 7 Vet. 
App. 238, 247-248 (1994); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); 38 C.F.R. § 3.304(b) (2000).  

The veteran alleges that he was involved in five helicopter 
crashes between 1966 and 1969 while in Vietnam and that he 
engaged the enemy in combat.  VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by service during a 
period of war, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation, and absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154 (West 1991

The March 1970 VA examination reflects, inter alia, no 
evidence of injury of the skeletal structure.  Private 
treatment records from Dr. A.W. for the period from August 
1975 to December 1983 to include records from the Department 
of Labor and Industry reflect a back injury while working in 
1975 and a history of 5 helicopter crashes between 1966 and 
1969 and regular chiropractic care for a back condition.  
Private treatment records of 1989 reflect the diagnoses of 
lumbar/lumbosacral disc degeneration, herniated nucleus 
pulposus, low back pain - discogenic.  In October 1989, the 
veteran underwent a lumbar diskectomy for herniated nucleus 
pulposus, probably L5, S1.  

The veteran reported on VA examination in March 1999 that he 
was involved in a motor vehicle accident in 1980 that 
resulted in a compressed disc, and in June 1999 he submitted 
a written statement in which he reported that he was 
diagnosed with a back deformity at age 13 years at Deaconess 
Hospital in Spokane Washington.  Subsequently, he failed the 
railroad physical.  He received treatment from a chiropractor 
before service but the records from the chiropractor are not 
available.  The veteran also described multiple aircraft 
crashes in which he was involved, with resulting back injury, 
in service.  He went back to the chiropractor after service 
and in the early 1970's started treatment with another 
chiropractor, Dr. Wilson, who treated him for many years for 
back pain even after the motor vehicle accident that caused 
him to undergo a laminectomy at St. Vincent Hospital in 
Billings, Montana, in approximately 1980.  In approximately 
1990, he suffered a relapse of the back problem.  The March 
1999 VA examination gave no opinion concerning any possible 
relationship, existent or nonexistent, between the current 
back disability and service.

In light of the regulations governing the development of this 
claim and the evidence which suggests a back condition may 
have pre-existed service, back trauma in service, and several 
intercurrent injuries after service, the Board is of the 
opinion that additional development of the record is required 
prior to adjudicating the claim of entitlement to service 
connection for residuals of a back injury.  

Next, the Board observes that in June 1999, the Hearing 
Officer requested that VA obtain clinical records as well as 
morning reports from the Plantation Airstrip Field Clinic, 
Bien Hoa, Vietnam for February 1968 while the veteran was 
assigned to the 17th Assault Helicopter Company, 1st Aviation 
Brigade, 101st Assault Helicopter Battalion.  Documentation 
reflects that treatment records at an airstrip are not 
considered clinical records and that morning report searches 
must be limited to a period of 3 months or less and they 
would need a complete organizational assignment in order to 
search them.  Specific dates of aircraft crashes were not 
provided.  However, the Hearing Officer, noting the futile 
efforts to obtain service morning report, has accepted that, 
in accordance with 38 U.S.C.A. § 1154, the veteran's reports 
of back pain following injury are consistent with the 
circumstances of his service.  As the Board agrees with the 
Hearing Officer on that point, the Board believes that 
further search for morning reports or service medical records 
would not be productive and need not be pursued.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1. The RO should request the veteran 
submit (a) the dates of treatment and 
the address for Deaconess Hospital, 
Spokane Washington for the diagnosis 
and treatment of a back deformity; (b) 
the report of the 1980 motor vehicle 
accident filed by the police and/or 
any other medical records from 
McGarvey, Lence & Heberling at 745 
South Main, Kalispell, Montana 59901 
to include the emergency room report 
following the motor vehicle accident 
and any other initial treatment 
records; or (c) the name of the 
treating hospital and the dates of 
treatment following the motor vehicle 
accident in 1980.  After securing any 
necessary authorizations, the RO 
should obtain copies of these records.  
If no response is returned, a notation 
to that effect should be associated 
with the claims folder.  

2. The veteran should be afforded a VA 
spine examination by a physician to 
determine the etiology of any back 
condition present.  The claims folder 
MUST be made available to the examiner 
for review concurrent with the 
examination.  The examiner is 
requested to furnish opinions as to:  

(a) Whether it is at least as 
likely as not that the current back 
condition pre-existed military 
service; 

(b) If so, was the pre-existing 
back condition aggravated beyond its 
normal progression by the helicopter 
crashes during military service or 
at any other time; and 

(c) In the alternative, if the 
current back condition did not pre-
exist military service, is it at 
least as likely as not that the 
current back condition had its onset 
in service.  

Any and all opinions expressed must be 
based on the evidence in the claims 
file to include the service medical 
records and the examination of the 
veteran.  If for any reason the 
examiner is unable to provide a 
complete opinion, he should provide an 
explanation.  

3. Then, the RO must review the claims 
file and ensure that all notification 
and development actions required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 have been 
completed.  Any additional evidentiary 
development that is indicated based on 
the above actions must be completed 
prior to the RO's readjudication of 
the claim of service connection for 
residuals of a back injury on a direct 
and secondary basis.  See 38 C.F.R. §§ 
3.303, 3.306; Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  

If the determination remains adverse 
to the veteran, the RO should then 
furnish the veteran and his 
representative a supplemental 
statement of the case containing 
notice of all relevant actions taken 
on the claim for benefits, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN 
	Member, Board of Veterans' Appeals



 



